  Case 19-26803       Doc 12    Filed 10/01/19 Entered 10/01/19 15:29:25              Desc Main
                                 Document     Page 1 of 57




Brian J. Porter, Bar Number 14291
Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for Bank of America, N.A.
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: brian@hwmlawfirm.com
File No: 49952

                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION

In re:                                                 Bankruptcy Case No. 19-26803 JTM
                                                                  Chapter 13
SHANE MARQUISE TRICE                                MOTION TO TERMINATE AUTOMATIC
                                                    STAY AS TO BANK OF AMERICA, N.A.
                Debtor.                             AND FOR IN-REM RELIEF PURSUANT
                                                          TO 11 U.S.C.A. § 362 (d)(4)


         Bank of America, N.A. ("BOA”), hereby moves the Court pursuant to 11 U.S.C., Section

362, for an order terminating the automatic stay and for In-Rem Relief Pursuant to 11 U.S.C.A. §

362(d)(4) with respect to the following described real property (the "Property") located in Utah

County, State of Utah:

               All that certain land situated in the State of UT, County of Utah,
               City of Draper, described as follows:

               Lot 266, Eagle Crest No. 1 at Suncrest, according to the official
               plat thereof, as recorded in the office of the Utah County Recorder;

               Commonly known as 14997 Eagle Crest Dr, Draper, UT 84020-
               5722;

               Tax Parcel No.: 38-334-0266


                                                1
  Case 19-26803       Doc 12      Filed 10/01/19 Entered 10/01/19 15:29:25          Desc Main
                                   Document     Page 2 of 57




so that it may proceed with the foreclosure process on its security interest in the property. This

motion is based on the following.

                                    STATEMENTS OF FACTS

       1.     That on or about February 29, 2008, Borrower, Jason L Holt, executed the

Promissory Note in the original principal sum of $329,500.00 (“Note”), along with a Deed of

Trust, originally in favor of Mortgage Electronic Registration Systems, Inc. as nominee for

Countywide Bank, FSB, which granted a security interest in the real property, located at 14997

Eagle Crest Dr, Draper, UT 84020-5722 (the “Property”). Copies of the Note and Deed of Trust

are attached hereto as Exhibit “A”.

       2.     The Note and beneficial interest in the Deed of Trust was subsequently transferred

from Mortgage Electronic Registration Systems, Inc. as nominee for Countywide Bank, FSB to

BAC Home Loans Servicing, LP FKA Countywide Home Loans Servicing LP, then

subsequently to U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, and

lastly to Bank of America, N.A. Copies of the Assignments are attached hereto as Exhibit “B”.

       3.     Borrower has defaulted under the terms of the Note and Mortgage by failing to

make the monthly payments due on July 1, 2010, and all subsequent payments.

       4.     On December 30, 2008, Borrower, Jason L. Holt, recorded a Quit Claim Deed in

favor of Kelli Holt with the Utah County Recorder’s Office. A copy of the Quit Claim Deed is

attached hereto as Exhibit “C”.

       5.     On August 23, 2010, Borrower filed Bankruptcy case 10-31442. The Borrower

was discharged on December 2, 2010 and the case was terminated.

       6.     On January 18, 2011, Kelli N. Holt filed Bankruptcy case 11-20595. The debtor

was discharged on May 3, 2011 and the case was terminated.


                                                2
  Case 19-26803       Doc 12     Filed 10/01/19 Entered 10/01/19 15:29:25          Desc Main
                                  Document     Page 3 of 57




       7.      As a result of Borrower’s default under the terms of the Note and Trust Deed,

BOA substituted James H. Woodall, PLLC as the successor trustee of the Trust Deed and

recorded on March 22, 2012. A copy of the recorded Substitution of Trustee is attached as

Exhibit “D”.

       8.      James H. Woodall, PLLC executed a Notice of Default and Election to Sell on

February 29, 2012 and recorded on March 22, 2012. A copy of the recorded Notice of Default

and Election to Sell is attached as Exhibit “E”.

       9.      On July 12, 2016, Borrower filed Bankruptcy case 16-26060. This case was

dismissed for failure to pay filing fee on August 18, 2016.

       10.     On May 12, 2017, Borrower filed Bankruptcy case 17-24175. This case was

dismissed on September 5, 2018.

       11.     On October 15, 2018, Kelli Holt, executed a Quit Claim Deed in favor of Dennis

P. Roundy. On October 22, 2018, the Quit Claim Deed was recorded with the Utah County

Recorder’s Office. A copy of the Quit Claim Deed is attached hereto as Exhibit “F”.

       12.     On October 29, 2018, Michael Adrian Deherrera filed Bankruptcy case 18-28070,

appearing to have a possessory interest in the property by listing the property as his residence.

This case was dismissed for failure to pay filing fee on November 9, 2018.

       13.     On December 15, 2018, Borrower filed Bankruptcy case 18-29329. This case was

dismissed on May 13, 2019.

       14.     On July 5, 2019, Borrower filed Bankruptcy case 19-24936. This case was

dismissed for failure to pay filing fee on July 26, 2019.

       15.     On September 14, 2019, Dennis P. Roundy, executed a Quit Claim Deed in favor

of Dennis P. Roundy and Shane Marquise Trice. On September 16, 2019, the Quit Claim Deed


                                                   3
  Case 19-26803       Doc 12       Filed 10/01/19 Entered 10/01/19 15:29:25           Desc Main
                                    Document     Page 4 of 57




was recorded with the Utah County Recorder’s Office. A copy of the Quit Claim Deed is

attached hereto as Exhibit “G”.

       16.     On September 16, 2019, the Debtor filed this instant case. Although it is unclear

from the docket as no schedules have been filed, it is almost certain that the Debtor will list the

property as an asset in an attempt to impose the stay as to this property.

                                              ARGUMENT

       1.      Court should grant relief from the Stay

       11 U.S.C.A. 362(d)(1) provides that relief from the stay shall be granted for cause (1)

cause and (2) (A) the debtor does not have an equity in such property and (B) such property is

not necessary to an effective reorganization. There is cause to terminate the stay under 362(d)(1)

based upon the scheme by the Borrower, which now involves Debtor, to hinder, delay, or

defraud BOA. The Debtor does not have equity in the Property and the Property is not necessary

for an effective reorganization.

       A.      Cause to Terminate the Stay Due to the Scheme to Delay and/or Hinder BOA.

       Borrower has engaged in a sophisticated scheme involving both the transfer of part

ownership or other interest in the Property without the consent of the secured creditor or court

approval and the filing of multiple bankruptcies all while the underlying loan has been in default.

The property has been transferred multiple times, all with the intent of preventing Secured

Creditor from successfully completing its foreclosure of the Property. The only intent has been

to prevent foreclosure for as long as possible. It is clear that the Borrower is engaging in a

scheme to delay, hinder or defraud Secured Creditor, and using non-borrower individuals,

including the Debtor, as pawns to further delay Secured Creditor. As such, cause exists to

terminate the automatic stay.


                                                 4
  Case 19-26803          Doc 12     Filed 10/01/19 Entered 10/01/19 15:29:25               Desc Main
                                     Document     Page 5 of 57




          2.     Relief from Stay under 362(d)(4)

          11 U.S.C.A. 362(d)(4) provides for relief from the stay shall be binding on the property

for two years from the date of the entry of the order.

          With respect to a stay of an act against real property by a creditor whose claim is secured
          by an interest in such real property, if the court finds that the filing of the petition was
          part of a scheme to delay, hinder, or defraud creditors that involved:
                   (A)      transfer of all or part ownership of, or other interest in, such real property
          without the consent of the secured creditor or court approval.
                   (B)      multiple bankruptcy filings affecting such real property.
          If recorded in compliance with applicable State laws… be binding in any other case under
          this title filed not later than 2 years after the date of order.

          In the present case, Borrowers and Debtor’s successive bankruptcy petitions coupled with

multiple pre-petition transfers of ownership of such property, without the consent of the secured

creditor, was part of a scheme to delay, hinder, or defraud creditor affecting the Property.

Therefore, BOA requests that the Court order be binding on the property for the next two years.

          3.     Waiver of Rule 4001(a)(3) 14 Day Waiting Period

          Pursuant to Rule 4001(a)(3) an order granting a motion for relief from an automatic stay

made in accordance with Rule 4001(a)(1) is stayed until the expiration of 14 days after the entry

of the order, unless the court orders otherwise (emphasis added). The Court should waive the

14-day waiting period based upon the scheme to delay, hinder and defraud BOA. Therefore,

BOA requests that the stay be terminated effective immediately upon the Court signing the Order

Terminating the Stay.

          WHEREFORE, BOA moves the Court for the following relief:

          1.     That the evidentiary hearing to be held within thirty days of the date of this

motion in accordance with 11 U.S.C., Section 362, be the final evidentiary hearing on this

matter;

          2.     That the automatic stay pursuant to 11 U.S.C., Section 362, be modified and
                                                     5
  Case 19-26803       Doc 12      Filed 10/01/19 Entered 10/01/19 15:29:25            Desc Main
                                   Document     Page 6 of 57




terminated to permit BOA to immediately exercise its rights and remedies under applicable state

and federal law;

       3.     That any order granting relief from the stay be binding on the Property pursuant to

11 U.S.C.A. § 362(d)(4) in that no automatic stay will be in effect for a period of two years in

respect to the Debtor’s real property located at 14997 Eagle Crest Dr, Draper, UT 84020-5722,

more particularly described as:

               All that certain land situated in the State of UT, County of Utah,
               City of Draper, described as follows:

               Lot 266, Eagle Crest No. 1 at Suncrest, according to the official
               plat thereof, as recorded in the office of the Utah County Recorder.

               Tax Parcel No.: 38-334-0266

       4.     With respect to Rule 4001(a)(3), for immediate enforcement of any order for relief

granted herein;

       5.     That in the event an order dismissing this case is entered prior to the hearing on

BOA’s motion that the court retain jurisdiction for the limited purpose of both hearing and ruling

on BOA’s motion.

       DATED this 1st day of October, 2019.

                                          /s/ Brian J. Porter
                                          Brian J. Porter
                                          Attorney for Bank of America, N.A.




                                                6
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 7 of 57




                         EXHIBIT “A”
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 8 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 9 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 10 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 11 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 12 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 13 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 14 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 15 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 16 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 17 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 18 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 19 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 20 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 21 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 22 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 23 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 24 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 25 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 26 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 27 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 28 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 29 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 30 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 31 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 32 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 33 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 34 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 35 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 36 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 37 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 38 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 39 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 40 of 57




                         EXHIBIT “B”
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 41 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 42 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 43 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 44 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 45 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 46 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 47 of 57




                         EXHIBIT “C”
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 48 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 49 of 57




                         EXHIBIT “D”
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 50 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 51 of 57




                         EXHIBIT “E”
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 52 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 53 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 54 of 57




                         EXHIBIT “F”
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 55 of 57
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 56 of 57




                         EXHIBIT “G”
Case 19-26803   Doc 12   Filed 10/01/19 Entered 10/01/19 15:29:25   Desc Main
                          Document     Page 57 of 57
